DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 11/10/2020 has been entered and made of record. Claims 1-4, 8, 10, 12-13, 15-16, and 19-20 were amended. Claims 9, 14, and 17-18 were cancelled. Claims 21-24 were added. Claims 1-8, 10-13, 15-16, and 19-24 are pending in the application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/10/2020, with respect to the rejection(s) of claim(s) 1-8, 10-13, 15-16, and 19-20 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Rohlf and Hasselgren.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 12-13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziemski (US 2012/0069037) in view of Rohlf (US 2013/0321399) and Hasselgren et al. (US 2014/0300619).
Regarding claim 1, Ziemski teaches/suggests: A method comprising: 
determining a second anti-aliasing of the Bezier curve (Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries;” [0025]: “Once the implicit signed distance function is obtained, a determination is made of whether the pixels within each of the polygons lie inside or outside the respective Bezier curve.”); and 
rendering the second anti-aliasing of the Bezier curve for display (Ziemski [0025]: “For example, for each of the polygons, the 
Ziemski does not teach/suggest at a higher zoom level. Rohlf, however, teaches/suggests at a higher zoom level (Rohlf [0028]: “For instance, according to one aspect of the present disclosure, the parent geometric tile can be partitioned into a plurality of sub-tiles, such as quadrants, octants or any other suitable sub-division of the geometric tile. As an example, the parent geometric tile can be a select combination of geometric objects drawn in quadrants. Each of the plurality of sub-tiles (e.g. quadrants, octants, etc.) can be associated with the same geographic area or coordinates as one of the plurality of child geometric tiles;” [0005]: “Interactive systems for displaying imagery, such as geographic imagery, often render geometric objects, such as terrain objects, with low level of detail (e.g. low resolution) at camera views far from an area of interest to improve performance. As the user zooms in closer to the area of interest, geometric and texture objects with higher level of detail (e.g. higher resolution) are rendered to depict objects in greater detail.” [Zooming out meets the claimed higher zoom level.]). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the Bezier curve of Ziemski to be rendered at different zoom levels as taught/suggested by Rohlf in order to depict it in lesser or greater detail.

Ziemski as modified by Rohlf does not teach/suggest:
determining a first anti-aliasing of a Bezier curve at a subpixel zoom level; 
rendering the first anti-aliasing of the Bezier curve for display at the subpixel zoom level; 
receiving a request to display the Bezier curve at a higher zoom level than the subpixel zoom level; 
the second anti-aliasing of the Bezier curve determined using a same anti-aliasing technique used to determine the first anti-aliasing of the Bezier curve; 
Hasselgren, however, teaches/suggests a subpixel level (Hasselgren [0010]: “In accordance with some embodiments, a tile shader executes on a group of pixels prior to a pixel shader. The tile of pixels may be rectangular in some embodiments. The tile may be executed hierarchically, refining each tile into smaller subtiles until the pixel or sample level is reached.” [The sample level is considered a subpixel level.]). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the Bezier curve of Ziemski to be rendered at a subpixel zoom level as taught/suggested by Hasselgren in order to depict it in even greater detail. As such, Ziemski as modified by Rohlf and Hasselgren teaches/suggests:
determining a first anti-aliasing of a Bezier curve at a subpixel zoom level (Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries;” Rohlf [0028]: “For instance, according to one aspect of the present disclosure, the parent geometric tile can be partitioned into a plurality of sub-tiles, such as quadrants, octants or any other suitable sub-division of the geometric tile. As an example, the parent geometric tile can be a select combination of geometric objects drawn in quadrants. Each of the plurality of sub-tiles (e.g. quadrants, octants, etc.) can be associated with the same geographic area or coordinates as one of the plurality of child geometric tiles;” Hasselgren [0010]: “In accordance with some embodiments, a tile shader executes on a group of pixels prior to a pixel shader. The tile of pixels may be rectangular in some embodiments. The tile may be executed hierarchically, refining each tile into smaller subtiles until the pixel or sample level is reached.”); 
rendering the first anti-aliasing of the Bezier curve for display at the subpixel zoom level (Ziemski [0025]: “For example, for each of the polygons, the shader program may interpolate the texture coordinates [u, v] across the domain [0, 0] and [1, 1] and shade only the pixels located inside (or, depending on the viewer's perspective, outside) the Bezier curve of the polygon;” [0032]: “Further, the implicit signed distance function in accordance with one or more embodiments provides a basis for calculating anti-aliasing values of the pixels on either side of the curve;” Hasselgren [0010]: “In accordance with some embodiments, a tile shader executes on a group of pixels prior to a pixel shader. The tile of pixels may be rectangular in some embodiments. The tile may be executed hierarchically, refining each tile into smaller subtiles until the pixel or sample level is reached.”); 
receiving a request to display the Bezier curve at a higher zoom level than the subpixel zoom level (Rohlf [0073]: “For instance, a user input can be received to zoom in the geographic area from the first camera distance to the second camera distance. The representation of the geographic area at the second camera distance can include a plurality of second geometric tiles associated with the second level of detail.” [Zooming out meets the claimed higher zoom level.]); 
the second anti-aliasing of the Bezier curve determined using a same anti-aliasing technique used to determine the first anti-aliasing of the Bezier curve (Ziemski [0021]: “Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”); 

Regarding claim 2, Ziemski as modified by Rohlf and Hasselgren teaches/suggests: The method as described in claim 1, wherein determining the first anti-aliasing of the Bezier curve includes: 
obtaining a control triangle associated with at least one pixel of the Bezier curve, the Bezier curve having a fill side and a non-fill side (Ziemski [0021]: “In one or more embodiments of the present invention, the Bezier curves may be quadratic Bezier curves, each of which is defined by three control points.”); 
establishing a spread zone that includes at least one additional pixel by expanding the control triangle on the non-fill side of the Bezier curve (Ziemski [0021]: “Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”); and 
generating at least one anti-aliased pixel for the Bezier curve by processing outward from the Bezier curve at least a portion of the spread zone including the at least one additional pixel using the same anti-aliasing technique (Ziemski [0032]: “Further, the implicit signed distance function in accordance with one or more embodiments provides a basis for calculating anti-aliasing values of the pixels on either side of the curve.”).

Regarding claim 6, Ziemski as modified by Rohlf and Hasselgren teaches/suggests: The method as described in claim 2, wherein expanding the control triangle includes transforming the control triangle into a control rectangle (Ziemski [0021]: “Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”).

Regarding claim 8, Ziemski as modified by Rohlf and Hasselgren teaches/suggests: The method as described in claim 1, wherein determining the second anti-aliasing of the Bezier curve includes: 
obtaining a control triangle associated with pixels of the Bezier curve, the Bezier curve having a fill side and a non-fill side (Ziemski [0021]: “In one or more embodiments of the present invention, the Bezier curves may be quadratic Bezier curves, each of which is defined by three control points.”); 
establishing a spread zone that includes additional pixels by expanding the control triangle on the non-fill side of the Bezier curve (Ziemski [0021]: “Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries.”); and 
generating anti-aliased pixels for the Bezier curve by processing outward from the Bezier curve at least a portion of the spread zone including the additional pixels using the same anti-aliasing technique (Ziemski [0032]: “Further, the implicit signed distance function in accordance with one or more embodiments provides a basis for calculating anti-aliasing values of the pixels on either side of the curve.”).

Regarding claim 12, Ziemski as modified by Rohlf and Hasselgren teaches/suggests: A method comprising: 
determining a first anti-aliasing of a Bezier curve at a non-subpixel zoom level (Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries;” [0025]: “Once the implicit signed distance function is obtained, a determination is made of whether the pixels within each of the polygons lie inside or outside the respective Bezier curve.”); 
rendering the first anti-aliasing of the Bezier curve for display at the non-subpixel zoom level (Ziemski [0025]: “For example, for each of the polygons, the shader program may interpolate the texture coordinates [u, v] across the domain [0, 0] and [1, 1] and shade only the pixels located inside (or, depending on the viewer's perspective, outside) the Bezier curve of the polygon;” [0032]: “Further, the implicit signed distance function in accordance with one or more embodiments provides a basis for calculating anti-aliasing values of the pixels on either side of the curve.”); 
receiving a request to display the Bezier curve at a subpixel zoom level (Rohlf [0073]: “For instance, a user input can be received to zoom in the geographic area from the first camera distance to the second camera distance. The representation of the geographic area at the second camera distance can include a plurality of second geometric tiles associated with the second level of detail;” Hasselgren [0010]: “In accordance with some embodiments, a tile shader executes on a group of pixels prior to a pixel shader. The tile of pixels may be rectangular in some embodiments. The tile may be executed hierarchically, refining each tile into smaller subtiles until the pixel or sample level is reached.”); 
determining a second anti-aliasing of the Bezier curve at the subpixel zoom level, the second anti-aliasing of the Bezier curve determined using a same anti-aliasing technique used to determine the first anti-aliasing of the Bezier curve (Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries;” [0025]: “Once the implicit signed distance function is obtained, a determination is made of whether the pixels within each of the polygons lie inside or outside the respective Bezier curve;” Hasselgren [0010]: “In accordance with some embodiments, a tile shader executes on a group of pixels prior to a pixel shader. The tile of pixels may be rectangular in some embodiments. The tile may be executed hierarchically, refining each tile into smaller subtiles until the pixel or sample level is reached.”); and 
rendering the second anti-aliasing of the Bezier curve for display at the subpixel zoom level (Ziemski [0025]: “For example, for each of the polygons, the shader program may interpolate the texture coordinates [u, v] across the domain [0, 0] and [1, 1] and shade only the pixels located inside (or, depending on the viewer's perspective, outside) the Bezier curve of the polygon;” [0032]: “Further, the implicit signed distance function in accordance with one or more embodiments provides a basis for calculating anti-aliasing values of the pixels on either side of the curve;” Hasselgren [0010]: “In accordance with some embodiments, a tile shader executes on a group of pixels prior to a pixel shader. The tile of pixels may be rectangular in some embodiments. The tile may be executed hierarchically, refining each tile into smaller subtiles until the pixel or sample level is reached.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 13 and 16 recite limitations similar in scope to those of claims 2 and 8, respectively, and are rejected using the same rationales.

Regarding claim 19, Ziemski as modified by Rohlf and Hasselgren teaches/suggests: A method comprising: 
determining a first anti-aliasing of a Bezier curve at a zoom level corresponding to one of a subpixel zoom level or a higher zoom level (Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries;” [0025]: “Once the implicit signed distance function is obtained, a determination is made of whether the pixels within each of the polygons lie inside or outside the respective Bezier curve;” Rohlf [0028]: “For instance, according to one aspect of the present disclosure, the parent geometric tile can be partitioned into a plurality of sub-tiles, such as quadrants, octants or any other suitable sub-division of the geometric tile. As an example, the parent geometric tile can be a select combination of geometric objects drawn in quadrants. Each of the plurality of sub-tiles (e.g. quadrants, octants, etc.) can be associated with the same geographic area or coordinates as one of the plurality of child geometric tiles;” [0005]: “Interactive systems for displaying imagery, such as geographic imagery, often render geometric objects, such as terrain objects, with low level of detail (e.g. low resolution) at camera views far from an area of interest to improve performance. As the user zooms in closer to the area of interest, geometric and texture objects with higher level of detail (e.g. higher resolution) are rendered to depict objects in greater detail;” Hasselgren [0010]: “In accordance with some embodiments, a tile shader executes on a group of pixels prior to a pixel shader. The tile of pixels may be rectangular in some embodiments. The tile may be executed hierarchically, refining each tile into smaller subtiles until the pixel or sample level is reached.”); 
rendering the first anti-aliasing of the Bezier curve for display at the zoom level (Ziemski [0025]: “For example, for each of the polygons, the shader program may interpolate the texture coordinates [u, v] across the domain [0, 0] and [1, 1] and shade only the pixels located inside (or, depending on the viewer's perspective, outside) the Bezier curve of the polygon;” [0032]: “Further, the implicit signed distance function in accordance with one or more embodiments provides a basis for calculating anti-aliasing values of the pixels on either side of the curve.”); 
receiving a request to display the Bezier curve at a subsequent zoom level corresponding to a different one of the subpixel zoom level or the higher zoom level (Rohlf [0073]: “For instance, a user input can be received to zoom in the geographic area from the first camera distance to the second camera distance. The representation of the geographic area at the second camera distance can include a plurality of second geometric tiles associated with the second level of detail;” Hasselgren [0010]: “In accordance with some embodiments, a tile shader executes on a group of pixels prior to a pixel shader. The tile of pixels may be rectangular in some embodiments. The tile may be executed hierarchically, refining each tile into smaller subtiles until the pixel or sample level is reached.”); 
determining a second anti-aliasing of the Bezier curve at the subsequent zoom level, the second anti-aliasing of the Bezier curve determined using a same anti-aliasing technique used to determine the first anti-aliasing of the Bezier curve (Ziemski [0020]-[0021]: “First, in Step S1, an image is broken down or subdivided into multiple polygons based on Bezier control points, such that each of the polygons is defined around a Bezier curve … Additional points P.sub.1c and P.sub.2c are used to complete the rectangular geometry, which provides additional room for handling anti-aliasing near the edges of the Bezier curve boundaries;” [0025]: “Once the implicit signed distance function is obtained, a determination is made of whether the pixels within each of the polygons lie inside or outside the respective Bezier curve.”); and 
rendering the second anti-aliasing of the Bezier curve for display at the subsequent zoom level (Ziemski [0025]: “For example, for each of the polygons, the shader program may interpolate the texture coordinates [u, v] across the domain [0, 0] and [1, 1] and shade only the pixels located inside (or, depending on the viewer's perspective, outside) the Bezier curve of the polygon;” [0032]: “Further, the implicit signed distance function in accordance with one or more embodiments provides a basis for calculating anti-aliasing values of the pixels on either side of the curve.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 3 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziemski (US 2012/0069037) in view of Rohlf (US 2013/0321399) and Hasselgren et al. (US 2014/0300619) as applied to claim 1 above, and further in view of Arcas (US 2005/0206657).
Regarding claim 3, Ziemski as modified by Rohlf and Hasselgren does not teach/suggest: The method as described in claim 2, further comprising color modulating the at least one anti-aliased pixel. Arcas, however, teaches/suggests color modulating (Arcas [0088]: “Hence, to produce an image in which the A1 lines are 0.5 pixels wide, the 1 pixel wide line image can be multiplied by an alpha of 0.5.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the antialiased pixels of Ziemski to be color modulated as taught/suggested by Arcas in order to enhance the rendering.

Regarding claim 21, Ziemski as modified by Rohlf and Hasselgren does not teach/suggest: The method as described in claim 1, further comprising determining an augmentation of the first anti-aliasing of the Bezier curve using color modulation. Arcas, in view of Ziemski and Hasselgren, teaches/suggests determining an augmentation of the first anti-aliasing of the Bezier curve using color modulation (Ziemski [0032]: “Further, the implicit signed distance function in accordance with one or more embodiments provides a basis for calculating anti-aliasing values of the pixels on either side of the curve;” Hasselgren [0010]: “In accordance with some embodiments, a tile shader executes on a group of pixels prior to a pixel shader. The tile of pixels may be rectangular in some embodiments. The tile may be executed hierarchically, refining each tile into smaller subtiles until the pixel or sample level is reached;” Arcas [0088]: “Hence, to produce an image in which the A1 lines are 0.5 pixels wide, the 1 pixel wide line image can be multiplied by an alpha of 0.5.”). The same rationales to combine as set forth in the rejection of claims 1 and 3 above are incorporated herein.

Regarding claim 22, Ziemski as modified by Rohlf, Hasselgren, and Arcas teaches/suggests: The method as described in claim 22, wherein rendering the first anti-aliasing of the Bezier curve for display at the subpixel zoom level includes rendering the first anti-aliasing of the Bezier curve with the augmentation (Ziemski [0025]: “For example, for each of the polygons, the shader program may interpolate the texture coordinates [u, v] across the domain [0, 0] and [1, 1] and shade only the pixels located inside (or, depending on the viewer's perspective, outside) the Bezier curve of the polygon;” [0032]: “Further, the implicit signed distance function in accordance with one or more embodiments provides a basis for calculating anti-aliasing values of the pixels on either side of the curve;” Hasselgren [0010]: “In accordance with some embodiments, a tile shader executes on a group of pixels prior to a pixel shader. The tile of pixels may be rectangular in some embodiments. The tile may be executed hierarchically, refining each tile into smaller subtiles until the pixel or sample level is reached;” Arcas [0088]: “Hence, to produce an image in which the A1 lines are 0.5 pixels wide, the 1 pixel wide line image can be multiplied by an alpha of 0.5.”). The same rationales to combine as set forth in the rejection of claims 1 and 3 above are incorporated herein. 

Claims 4, 10-11, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziemski (US 2012/0069037) in view of Rohlf (US 2013/0321399) and Hasselgren et al. (US 2014/0300619) as applied to claims 1 and 8 above, and further in view of Miller (US 8624911).
Regarding claim 4, Ziemski as modified by Rohlf and Hasselgren does not teach/suggest: The method as described in claim 2, further comprising alpha modulating the at least one anti-aliased pixel. Miller, however, teaches/suggests alpha modulating (Miller col. 7 ll. 23-43: “The polygon edge is rendered in the area between the lines, and the alpha is computed according to the distance between the line 306 (or another appropriate line) and the particular pixel that is being provided a transparency value.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the antialiased pixels of Ziemski to be alpha modulated as taught/suggested by Miller in order to enhance the rendering.

Regarding claim 10, Ziemski as modified by Rohlf and Hasselgren does not teach/suggest: The method as described in claim 8, further comprising adapting a transparency value of a plurality of the pixels outward from the curve based on respective distances between the Bezier curve and individual pixels of the plurality of pixels. Miller, however, teaches/suggests adapting a transparency value of a plurality of the pixels outward from the curve based on respective distances between the Bezier curve and individual pixels of the plurality of pixels (Miller col. 7 ll. 23-43: “The polygon edge is rendered in the area between the lines, and the alpha is computed according to the distance between the line 306 (or another appropriate line) and the particular pixel that is being provided a transparency value.”). The same rationale to combine as set forth in the rejection of claim 4 above is incorporated herein.

Regarding claim 11, Ziemski as modified by Rohlf, Hasselgren, and Miller teaches/suggests: The method as described in claim 10, wherein the transparency value is higher for the respective distances further from the Bezier curve (Miller col. 7 ll. 23-43: “The polygon edge is rendered in the area between the lines, and the alpha is computed according to the distance between the line 306 (or another appropriate line) and the particular pixel that is being provided a transparency value.”). The same rationale to combine as set forth in the rejection of claim 4 above is incorporated herein.

Regarding claim 23, Ziemski as modified by Rohlf and Hasselgren does not teach/suggest: The method as described in claim 1, further comprising determining a first alpha modulation of the first anti-aliasing of the Bezier curve and a second alpha modulation of the second anti-aliasing of the Bezier curve using alpha modulation. Miller, however, teaches/suggests using alpha modulation (Miller col. 7 ll. 23-43: “The polygon edge is rendered in the area between the lines, and the alpha is computed according to the distance between the line 306 (or another appropriate line) and the particular pixel that is being provided a transparency value.”). The same rationale to combine as set forth in the rejection of claim 4 above is incorporated herein.

As such, Ziemski as modified by Rohlf, Hasselgren, and Miller teaches/suggests determining a first alpha modulation of the first anti-aliasing of the Bezier curve (Ziemski [0032]: “Further, the implicit signed distance function in accordance with one or more embodiments provides a basis for calculating anti-aliasing values of the pixels on either side of the curve;” Hasselgren [0010]: “In accordance with some embodiments, a tile shader executes on a group of pixels prior to a pixel shader. The tile of pixels may be rectangular in some embodiments. The tile may be executed hierarchically, refining each tile into smaller subtiles until the pixel or sample level is reached;” Miller col. 7 ll. 23-43: “The polygon edge is rendered in the area between the lines, and the alpha is computed according to the distance between the line 306 (or another appropriate line) and the particular pixel that is being provided a transparency value.”) and a second alpha modulation of the second anti-aliasing of the Bezier curve (Ziemski [0032]: “Further, the implicit signed distance function in accordance with one or more embodiments provides a basis for calculating anti-aliasing values of the pixels on either side of the curve;” Miller col. 7 ll. 23-43: “The polygon edge is rendered in the area between the lines, and the alpha is computed according to the distance between the line 306 (or another appropriate line) and the particular pixel that is being provided a transparency value.”).

Regarding claim 24, Ziemski as modified by Rohlf, Hasselgren, and Miller teaches/suggests: The method as described in claim 23, wherein: 
rendering the first anti-aliasing of the Bezier curve for display at the subpixel zoom level includes rendering the first anti-aliasing of the Bezier curve with the first alpha modulation (Ziemski [0025]: “For example, for each of the polygons, the shader program may interpolate the texture coordinates [u, v] across the domain [0, 0] and [1, 1] and shade only the pixels located inside (or, depending on the viewer's perspective, outside) the Bezier curve of the polygon;” [0032]: “Further, the implicit signed distance function in accordance with one or more embodiments provides a basis for calculating anti-aliasing values of the pixels on either side of the curve;” Hasselgren [0010]: “In accordance with some embodiments, a tile shader executes on a group of pixels prior to a pixel shader. The tile of pixels may be rectangular in some embodiments. The tile may be executed hierarchically, refining each tile into smaller subtiles until the pixel or sample level is reached;” Miller col. 7 ll. 23-43: “The polygon edge is rendered in the area between the lines, and the alpha is computed according to the distance between the line 306 (or another appropriate line) and the particular pixel that is being provided a transparency value.”); and 
rendering the second anti-aliasing of the Bezier curve for display at the higher zoom level includes rendering the second anti-aliasing of the Bezier curve with the second alpha modulation (Ziemski [0025]: “For example, for each of the polygons, the shader program may interpolate the texture coordinates [u, v] across the domain [0, 0] and [1, 1] and shade only the pixels located inside (or, depending on the viewer's perspective, outside) the Bezier curve of the polygon;” [0032]: “Further, the implicit signed distance function in accordance with one or more embodiments provides a basis for calculating anti-aliasing values of the pixels on either side of the curve;” Miller col. 7 ll. 23-43: “The polygon edge is rendered in the area between the lines, and the alpha is computed according to the distance between the line 306 (or another appropriate line) and the particular pixel that is being provided a transparency value.”).
The same rationales to combine as set forth in the rejection of claims 1 and 4 above are incorporated herein.

Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziemski (US 2012/0069037) in view of Rohlf (US 2013/0321399) and Hasselgren et al. (US 2014/0300619) as applied to claims 2 and 19 above, and further in view of Yhann et al. (US 7952580).
Regarding claim 5, Ziemski as modified by Rohlf and Hasselgren teaches/suggests: The method as described in claim 2, wherein obtaining the control triangle includes: 
obtaining three vertices of the control triangle (Ziemski [0021]: “In one or more embodiments of the present invention, the Bezier curves may be quadratic Bezier curves, each of which is defined by three control points.”); 
Ziemski as modified by Rohlf and Hasselgren does not teach/suggest:
obtaining a triangle classification indicative of a type of the Bezier curve and a side of the Bezier curve to anti-alias.
Yhann, however, teaches/suggests:
obtaining a triangle classification indicative of a type of the Bezier curve and a side of the Bezier curve to anti-alias (Yhann col. 4 line 54 – col. 5 line 3: “The artwork input 185 may comprise one or more paths. A path may comprise a series of one or more straight lines, one or more quadratic Bezier curves, and/or one or more cubic Bezier curves;” col. 5 ll. 31-50: “As shown in block 220, a first subset of the plurality of triangles may be determined to comprise one or more exterior triangles. Each of the one or more exterior triangles may contain a respective curve. As shown in block 230, a side of the curve to be rendered may be determined for each respective triangle of the one or more exterior triangles … As shown in block 240, a second subset of the plurality of triangles may be determined to comprise one or more interior triangles.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the triangle of Ziemski to be classified as taught/suggested by Yhann in order to determine which side of the curve to render.

Regarding claim 20, Ziemski as modified by Rohlf and Hasselgren does not teach/suggest: The method as described in claim 19, further comprising preparing graphics data that includes the Bezier curve for determining the first anti-aliasing and determining the second anti-aliasing by: 
converting cubic Bezier paths to quadratic Bezier paths, the quadratic Bezier paths formed from multiple quadratic Bezier curves; and 
converting stroked Bezier paths to filled Bezier paths.
Yhann, however, teaches/suggests preparing graphics data that includes the Bezier curve (Yhann col. 4 line 54 – col. 5 line 3: “The artwork input 185 may comprise one or more paths. A path may comprise a series of one or more straight lines, one or more quadratic Bezier curves, and/or one or more cubic Bezier curves.”). Yhann further teaches/suggests:
converting cubic Bezier paths to quadratic Bezier paths, the quadratic Bezier paths formed from multiple quadratic Bezier curves (Yhann col. 6 line 66 – col. 7 line 17: “In one embodiment, the cubic Bezier curve may be decomposed using conventional techniques into two or more quadratic Bezier curves that approximate the cubic Bezier curve.”); and 
converting stroked Bezier paths to filled Bezier paths (Yhann col. 6 ll. 31-46: “Based on the orientation of the input path and the orientation of the curves in the exterior triangles relative to the path, it may be determined whether the region above or below the curve for the exterior triangles is painted. An orientation check may be bypassed for the interior triangles, which may be flat shaded (i.e., in a uniform color) using a fill operation.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the Bezier curve of Ziemski to belong to one or more paths as taught/suggested by Yhann in order to render artwork.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziemski (US 2012/0069037) in view of Rohlf (US 2013/0321399) and Hasselgren et al. (US 2014/0300619) as applied to claim 6 above, and further in view of Brown (US 2003/0210251).
Regarding claim 7, Ziemski as modified by Rohlf and Hasselgren does not teach/suggest: The method as described in claim 6, wherein expanding the control triangle further comprises enlarging the control rectangle to increase an area of the control rectangle. Brown, however, teaches/suggests enlarging the control rectangle to increase an area of the control rectangle (Brown [0027]: “To more closely match the ideal algorithm, the antialiased line drawing algorithm may draw an expanded rectangle as shown in FIG. 3.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the rectangle of Ziemski to be expanded as taught/suggested by Brown in order to enhance the antialiasing.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziemski (US 2012/0069037) in view of Rohlf (US 2013/0321399) and Hasselgren et al. (US 2014/0300619) as applied to claim 13 above, and further in view of Levantovsky et al. (US 2015/0062140).
Regarding claim 15, Ziemski as modified by Rohlf and Hasselgren does not teach/suggest: The method as described in claim 13, further comprising color modulating the anti-aliased pixels without multiplying pixel colors of the anti-aliased pixels by a stroke width of the Bezier curve at the non-subpixel zoom level. Levantovsky, however, teaches/suggests color modulating the anti-aliased pixels without multiplying pixel colors of the anti-aliased pixels by a stroke width of the Bezier curve at the non-subpixel zoom level (Levantovsky [0029]: “For one technique, a modulation function may be applied to the scalar distance field values to produce visual property values such as pixel values (e.g., for a bitmap image of the glyph).”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the antialiased pixels of Ziemski to be color modulated as taught/suggested by Levantovsky in order to enhance the rendering.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0249897 – subpixel samples
US 2014/0320527 – glyph rendering using subpixels
US 2015/0288888 – magnification to subpixel level
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611